ORDER
The Disciplinary Review Board having filed a report with the Court on April 6, 1995, recommending that LAWRENCE S. GROSSMAN of MORGANVILLE, who was admitted to the bar of this State in 1987, be suspended from the practice of law for a period of three months for gross neglect (RPC 1.1(a)); failure to abide by client’s decisions (RPC 1.2); lack of diligence (RPC 1.3); failure to communicate (RPC 1.4); conflict of interest (RPC 1.7(a); *40and conduct involving fraud, dishonesty, deceit or misrepresentation (RPC 8.4(e));
And good cause appearing;
It is ORDERED that LAWRENCE S. GROSSMAN is suspended from the practice of law for a period of three months, effective June 1,1995, and until further Order of the Court; and it is further
ORDERED that the Decision and Recommendation of the Disciplinary Review Board, together with this Order and the full record of the matter, be added as a permanent part of the file of said LAWRENCE S. GROSSMAN as an attorney at law of the State of New Jersey; and it is further
ORDERED that LAWRENCE S. GROSSMAN be and hereby is restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended, disbarred or resigned attorneys; and it is further
ORDERED that LAWRENCE S. GROSSMAN reimburse the Disciplinary Oversight Committee for appropriate administrative costs.